ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 1, 3-5, 7-10, 12-15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1, 10, and 21:
The prior art of record fails to disclose all of the structural and functional limitations, further in light of the ankle blocks as claimed.

The closest prior art of record includes Centopani (US 2004/0014570).
Centopani teaches an orthopedic exercise apparatus (exerciser 10) comprising: a base including a top sheet (seat and backrest 12, 14) … and a bottom sheet (frame 30), said top sheet having an upper surface and a lower surface, said bottom sheet attached to said lower surface of said top sheet (Fig. 1); and a T-shaped structure including a stabilization post (leg support bar 50) and a cross-bar (leg pads 55), said stabilization post having a first end and a second end, said first end of said stabilization post secured to said upper surface of said top sheet, said cross-bar mounted to said second end of said stabilization post, said cross-bar having a lower surface and a foam pad attached to said lower surface (Para. [0034], Figs. 1-3), said stabilization post comprising an inner tube (adjustable bar 52) and an outer tube (leg support bar 50), said inner tube being movably fitted within said outer tube, said inner tube having a plurality of spaced-
Regarding independent claims 1 and 10, Centopani fails to teach a pair of spaced-apart apertures formed in the top sheet and a pair of ankle blocks removably insertable into said pair of spaced-apart apertures, each ankle block including a brick portion having an upper surface and a lower surface, and a peg extending downwardly from said lower surface of said brick portion, said peg fitting within an associated one of said spaced-apart apertures formed in said top sheet of said base, said peg of each of said pair of ankle blocks has a polygonal geometry corresponding to an associated one of said spaced-apart apertures formed in said top sheet of said base to prevent rotation of said pair of ankle blocks relative to said base.
Regarding independent claim 21, Centopani fails to teach a pair of spaced-apart apertures formed in the top sheet and a pair of ankle blocks removably insertable into said pair of spaced-apart apertures, said pair of ankle blocks including an upper surface, a lower surface, a front surface, and a rear surface, said front surface and said rear surface extending parallel to one another and extending between said upper surface and said lower surface, said upper surface extending angularly between said front surface and said rear surface relative to said lower surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784